UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 2, 2012 EDAC TECHNOLOGIES CORPORATION (Exact Name of Registrant as Specified in Charter) Wisconsin 001-33507 39-1515599 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1806 New Britain Avenue, Farmington, CT06032 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number, including area code:860-677-2603 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section8 — Other Events Item8.01 Other Events. On July 2, 2012, EDAC Technologies Corporation issued a press release announcing that it has revised its facility relocation plan and has purchased a 293,000 square foot manufacturing facility in Cheshire, Connecticut.A copy of the press release is attached hereto as Exhibit 99.1 to this Form 8-K and is incorporated by reference. Section 9—Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d)Exhibits. The following exhibit is included herewith: Exhibit No. Description Press release dated July 2, 2012 issued by EDAC Technologies Corporation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EDAC TECHNOLOGIES CORPORATION Date: July 2, 2012 By: /s/ Glenn L. Purple Glenn L. Purple Vice President-Finance and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release dated July 2, 2012 issued by EDAC Technologies Corporation
